          Case 1:19-cr-10479-DJC Document 45 Filed 06/25/20 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                       )
                                               )
               v.                              )       Criminal No: 19-CR-10479-DJC
                                               )
BRUCE SARTWELL,                                )
                                               )
               Defendant.                      )

                       ASSENTED-TO MOTION TO EXCLUDE TIME

       Now comes the United States of America, by and through the undersigned Assistant United

States Attorney, and respectfully moves this Court to exclude the time period from June 25, 2020

through and including July 14, 2020 from the speedy trial clock. The government makes this

motion pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), on the ground that the ends

of justice served by excluding this period outweigh the best interests of the public and the

Defendant in a speedy trial.

       In support of this request, the government states that the parties appeared at an initial

pretrial conference on June 25, 2020, after which the parties requested that the case be scheduled

for a Rule 11 hearing. Both parties agreed to exclude the time from the Speedy Trial Act through

the date of the Rule 11 hearing, which was scheduled for July 14, 2020.

       The parties jointly agree that this period constitutes “the reasonable time necessary for

effective preparation, taking into account the exercise of due diligence,” and that the ends of justice

served by granting the requested continuance outweigh the best interests of the public and the

defendant in a speedy trial pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A). Counsel

for the defendant assents to this motion.



                                                   1
           Case 1:19-cr-10479-DJC Document 45 Filed 06/25/20 Page 2 of 4



                                                                   Respectfully submitted,

                                                                   ANDREW E. LELLING
                                                                   United States Attorney

                                                              By: /s/ Lindsey Weinstein
                                                                  Lindsey Weinstein
Date: June 25, 2020                                               Assistant United States Attorney




                                   CERTIFICATE OF SERVICE
        I, Lindsey Weinstein, hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
copies will be sent to those indicated as non-registered participants.

                                                                   /s/ Lindsey Weinstein
Dated: June 25, 2020                                               Assistant United States Attorney




                                                      2
            Case 1:19-cr-10479-DJC Document 45 Filed 06/25/20 Page 3 of 4


                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                       )
                                               )
               v.                              )       Criminal No: 19-CR-10479-DJC
                                               )
BRUCE SARTWELL                                 )
                                               )
               Defendant.                      )

                             ORDER OF EXCLUDABLE DELAY

       Upon consideration of the assented-to motion seeking an order of excludable delay, the

Court finds as follows:

       1.      The government has filed a motion for excludable delay requesting that the time

from June 25, 2020, the initial pretrial conference in the district court, through and including July

14, 2020, the date of the Rule 11 hearing, be excluded under the Speedy Trial Act.

       2.      At the initial pretrial conference, the government requested that above-referenced

time period be excluded under the Speedy Trial Act. The defendant, through his counsel, assented

to this request. As of this date, there have been no periods of non-excludable delay.

       4. I find that this period constitutes “the reasonable time necessary for effective preparation,

taking into account the exercise of due diligence,” and that the ends of justice served by granting

the joint motion for excludable delay outweigh the best interests of the public and the defendant

in a speedy trial pursuant to the Speedy Trial Act, 18 U.S.C. §3161(h)(7)(A).




                                                   1
          Case 1:19-cr-10479-DJC Document 45 Filed 06/25/20 Page 4 of 4


       Accordingly, the Court hereby grants the parties' joint motion and ORDERS that, pursuant

to the Speedy Trial Act, 18 U.S.C. §3161(h)(7)(A), that the period from June 25, 2020 through

and including July 14, 2020 is excluded from the speedy trial clock.




                                          HONORABLE DENISE J. CASPER
                                          UNITED STATES DISTRICT JUDGE

                                          Dated:




                                                2
